DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “726” has been used to designate both a second inlet port in Fig. 1, and an actuator workport in Fig. 7. 
As best understood, the port that ‘726’ points currently points to in Fig. 1 is the second inlet port, which should have reference number ‘700’ to be consistent with Fig. 7 and 8.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Applicant’s specification states:
The term "dual-wing" is used herein to indicate that a passage (e.g., the passage from the first inlet port 108) branches into two legs or branches referred to as dual-wing passage.

The first dual-wing passage 702 and the second dual-wing passage 704 share, or have a common bight portion 705. The two legs or branches of first dual-wing passage 702 are interposed between the respective two branches of the second dual-wing passage 704. As such the first dual-wing passage 702 can be referred to as an inner dual-wing passage, whereas the second dual-wing passage 704 can be referred to as an outer dual-wing passage. Further, as shown in Figure 8, the two branches of the dual-wing passage 138 are interposed between branches of the first dual- wing passage 702.
	
In light applicant’s disclosure, there appears to be no constraint for each dual wing passage to be adjacent with one another, and may share passageways such as passageway 705 which is between both dual-wing passages 702 and 704. The recitation of dual-wing passages being interposed between branches of another dual-wing passage is also not limited by a transverse direction relative to the spool sliding direction axis, and may be on opposite sides of a spool such as seen with applicant’s dual-wing passage 138 relative to dual-wing passages 702, 704, and this limitation would be met if the dual-wing passages are merely axially between branch passages of other dual-wing passages.
	Applicant’s “bight portion” corresponds to the structure denoted by reference character 112 and 705.
From the Merriam-Webster dictionary:
bight-
1: a bend in a coast forming an open bay
also : a bay formed by such a bend
2: a slack part or loop in a rope

As best understood, a bight portion is referring to a bend portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 9494171), hereinafter ‘Kobayashi’
Kobayashi discloses:
18. A valve housing comprising: a plurality of longitudinal bores (18, 19, 20, 21, etc.) configured to receive respective spools (apparent from Fig. 4) configured to be axially-movable therein; a first inlet port (65) configured to be fluidly coupled to a first source of fluid (77); a second inlet port (71) configured to be fluidly coupled to a second source of fluid (79); an outlet port (75) configured to be fluidly coupled to a reservoir (78); a plurality of workports (37A, 37B, 53A, 53B, etc.) configured to be fluidly coupled to respective hydraulic actuators; a first dual-wing passage fluidly coupled to the first inlet port; a second dual-wing passage fluidly coupled to the second inlet port; and a third dual-wing passage fluidly coupled to the second inlet port (see Figs. 4, 5, 7 etc., a plurality of dual-wing passages are fluidly coupled to all ports because they are all fluidly connected together).

19. The valve housing of claim 18, wherein branches of the first dual-wing passage are interposed between branches of the second dual-wing passage, and wherein the branches of the second dual-wing passage are interposed between branches of the third dual-wing passage (under the broadest reasonable interpretation, since all dual wing passages are axially aligned, portions of each passages are all axially interposed between branch passages of the others dual-wing passages).

20. The valve housing of claim 18, further comprising: a return fluid passage fluidly coupled to the outlet port and comprising a bight portion connecting with a first transverse leg portion and a second transverse leg portion that traverse the valve housing and located at opposite sides of the valve housing such that branches of the first dual-wing passage, the second dual-wing passage, and the third dual-wing passage are interposed between the first transverse leg portion and the second transverse leg portion (see annotated Kobayashi Fig. 4’).

    PNG
    media_image1.png
    650
    729
    media_image1.png
    Greyscale


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bianchetta et al. (US 3759292), hereinafter ‘Bianchetta’.
	Regarding claims 18-20, see annotated Bianchetta Fig. 2’. All limitations are annotated or apparent from the Figures. All fluid passages are connected together with the first and second inlet ports by nature of being in the same fluid circuit. Actuator workports best seen in Bianchetta Fig. 1.The annotated dual wing passages are interposed between each other as claimed in a manner consistent with applicant’s disclosure, as applicant’s dual wing passages are not limited to being positioned on one side of a spool, and is merely required to be between branches of dual wing passages in the spool’s axial direction.

    PNG
    media_image2.png
    859
    949
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor render obvious a valve assembly or a hydraulic system comprising the valve assembly wherein a spool movable in the longitudinal bore to shift between: (i) a neutral position in which the spool allows fluid flowing through the first dual-wing passage to be combined with fluid flowing through the second dual-wing passage, then flow to the outlet port, and (ii) a shifted position in which the spool allows fluid in the first dual-wing passage to be combined with fluid in the third dual-wing passage, then flow to either the first or second workport passage while connecting the other workport passage to a corresponding return cavity of the first and second return cavities as claimed in claims 1 and 9, in combination with the rest of the recited limitations.
While the prior art discloses various valve assembly configurations, there is insufficient rationale to modify the prior art to reach the articulated valve assembly configuration having specified dual-wing passage connections via movement of a spool as claimed in claims 1 and 9, absent impermissible hindsight.
Claims 2-8 and 10-17 are allowable because they depend from an allowable independent claim.
Applicant’s specification states that the claimed valve assembly dual-wing configurations of passages keeps flow forces acting on the spool consistent when shifting the spool to either direction since the geometry is symmetrical, and applicant’s valve assembly also allows two fluid sources to join fluid flow without an additional valve section thereby reducing cost and complexity.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sensabaugh et al. (US 10024443), Nishimuru et al. (US 6408876), Vander Kaay et al. (US 3008488), Schmiel (US 3216443), and Slattery et al. (US 10323659) disclose pertinent valve device configurations having a plurality of dual wing passages, pilot control valves, ports, etc.
Nishikawa et al. (US 10626891) and Junck et al. (US 3785156) both disclose a valve block having dual wing passages and two fluid pressure sources, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        June 15, 2022